Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant’s amendments and arguments in the response filed 08 September 2021 are acknowledged. 
Claims 1-20 are pending. 
Claim 1 is amended.
Claims 8, 9 & 12-20 are withdrawn. 
Claims 1-7, 10 & 11 are under consideration.

Examination on the merits is extended to the extent of the following species:
A.	At least one amino acid or amino sulfonic acid, and/or salt in booster: taurine;
B. 	At least one non-polymeric mono, di, or tricarboxylic acid, and/or salt in booster: citric acid;
C. 	Number of treatment compositions in kit: two (booster composition & conditioner);
D. 	Hair treatment compositions in kit: a booster composition & a conditioner;
E. 	At least one surfactant in booster: surfactant is not required in booster;
F. 	At least one surfactant in shampoo: shampoo not required in kit but
to extent a shampoo may be included-sodium lauryl ether sulfate;
G. 	At least one surfactant in conditioner: behentrimonium chloride; 
-and-
 	Whether the booster is separate from shampoo & conditioner or mixed with shampoo, conditioner, or both the shampoo & the conditioner: the booster is mixed with the conditioner (shampoo not required in kit but to the extent a shampoo may be included, the booster is mixed with the shampoo)

Response to Arguments
Applicant argues “the Office's reliance on Shoup does not address the elected species of Taurine. Thus, Applicant submits that the rejection based on Shoup is effectively a withdrawal of the election of species requirement” (reply, pg. 6).
	Applicant’s argument is incorrect. The elected species are not allowable and no elections have been formally withdrawn by the examiner.  In particular, the examiner met the species election of taurine in the rejection of the claims under 35 USC 103(a) over Akyuz [as evidenced by Shoup], Nguyen, and further in view of Schulz zur Wiesche.  The elected species of taurine was also met in the rejection of the claims under 35 USC 103(a) over Junino, Mathews and Cassier as evidenced by Worner. With specific regard to the rejection of the claims under 35 USC 102 (a)(1)/(a)(2) as being anticipated by Akyuz as evidenced by Shoup, during the search of the elected species the examiner came across the Akyuz reference which met the broader limitations of the claims and for purposes of compact prosecution it was applied so that Applicant was made aware of the prior art.




Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04 August 2021 have been fully considered by the examiner. A signed and initialed copy of each IDS is included with the instant Office Action. 

New & Maintained Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 10 & 11 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-30 of copending Application No. 15/941,916 (hereinafter ‘916; filed: 11/19/2020). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the ‘916 comprise a kit with hair products (i.e. the compositions are separately contained because it is a kit for hair and kits are a set of articles). The ‘916 teaches Composition (A)/shampoo composition comprising “at least one compound chosen from amino acids, amino sulfonic acids… in an amount of at least 0.5 wt.% relative to the total weight of the shampoo composition.” The ‘916 teaches Composition (A)/shampoo composition comprises “a first carboxylic acid chosen from non-polymeric, mono, di, or tricarboxylic acids…present in an amount of at least 0.5 wt.%, relative to the total weight of the shampoo composition...[and] water.”  Thereby, the ‘916 teaches the instant kit and instant booster composition. Claims 26-27 of the ‘916 explicitly recite the amino acid, taurine, in Composition a/shampoo in an amount ranging from 1 wt.% to about 10 wt.% by 
It would have been obvious to the ordinary skilled artisan, at the time of filing, to have looked to the claims ‘916 to formulate a kit comprising Composition (A)/shampoo comprising “at least one compound chosen from amino acids, amino sulfonic acids…“a first carboxylic acid chosen from non-polymeric, mono, di, or tricarboxylic acids...[and] water” and a Composition (B)/conditioner comprising cationic surfactants because the instant application and the ‘916 are directed to the same field of invention which is hair treatments. The ordinary skilled artisan would have been motivate to do so with an expectation of success in order to provide a system which cleanses and conditions hair.
With regard to the recited amounts of “of at least one amino acid…” and “at least one non-polymeric mono, di, or tricarboxylic acid…”, these reagents are taught in amounts which overlap or fall within the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
The instant claims are therefore an obvious variant of the conflicting, copending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
The reply filed 08 September 2021 requests that the rejection be held in abeyance until allowable subject matter is identified.  Applicants' request is acknowledged, however, a request to hold a rejection in abeyance is not a proper response to a rejection.  Rather, a request to hold a matter in abeyance may only be made in response to an OBJECTION or REQUIREMENTS AS TO FORM (see MPEP 37 CFR 1.111(b) and 714.02).  Thus, the double patenting rejection is maintained as no action regarding these rejections has been taken by applicants at this time.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 10 & 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a NEW MATTER rejection. The reply filed 08 September 2021 does not state where support for the amendment to claim 1 is found rinse-out hair masques while the amended claims recite the broader genus of hair masques. The claim amendments change the scope of the disclosure; thereby, constituting new matter.  
Claims 2-7, 10 & 11 are rejected under 35 USC 112(a) because they ultimately depend from rejected claim 1 and do not clarify or resolve the issue.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 2, 4-7, 10 & 11 stand rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated by Akyuz (US 2005/0186164) as evidenced by Shoup (Published: 1966).
Claim Interpretation:  The specification does not define the term “kit”.  Kit is interpreted by its plain meaning of a collection of articles usually for personal use” (Merriam Webster). This interpretation has been used throughout prosecution. This interpretation was used in the prior office action.
*Please note that in the process of searching for the elected embodiment, the examiner found art which reads on the broader recitation of the claims (i.e. Polyquaternium-6 in the genera of cationic surfactants to which the elected species of behentrimonium chloride belongs; wheat amino acids/ aspartic acid + glycine + lysine + proline + methionine + tyrosine, phenylalanine which belongs to the amino acid genera to which the elected species taurine belongs) and in an effort to expedite prosecution, this art has been applied.

As evidenced by Shoup, wheat amino acids include aspartic acid, glycine, lysine, proline, methionine, tyrosine, phenylalanine (pg. 96-99). Akyuz teaches the high pH composition includes a conditioning agent (i.e. Akyuz’s high pH composition is a conditioner; Akyuz’s claim 28; [0017]). Akyuz teaches polyquaternium-6 (i.e. a cationic surfactant) as a suitable conditioning agent for inclusion in the high pH composition ([0054] & [0055]).
With regard to the recited amounts of amino and tricarboxylic acids, Akyuz teaches these reagents in amounts which fall within or touch the recited ranges, when “[a] specific example in the prior art which is within a claimed range anticipates the range” (MPEP 2131.03. I.). "Prior art which teaches a range overlapping or touching the claimed range anticipates if the prior art range discloses the claimed range with "sufficient specificity"" (MPEP 2131.03. II.).

Response to Arguments
Applicant argues the claims are not anticipated by Akyuz because 1) the claims recite a conditioner and Akyuz’s high pH composition would roughen the hair surface while a conditioner would make the hair surface smooth; 2) “not every composition with a conditioning 
This is not persuasive. The term, “conditioner” is not defined in the specification. More importantly, claim 1 does not structurally distinguish “a conditioner” from Akyuz’s high pH composition in terms of reagents and their amounts. Claim 11 only structurally defines the conditioner to the extent it comprises one or more cationic surfactants; page 17 of the specification discloses the inventive conditioner comprises (a) one or more cationic surfactants; and (b) water. Page 24 of the specification discloses polyquaternium-6 to be a preferred cationic polymeric conditioner for use in the hair treatment composition which includes hair conditioners (pg. 22-25).  Akyuz teaches the high pH composition includes water and a conditioning agent; Akyuz teaches polyquaternium-6 (i.e. a cationic surfactant) as a suitable conditioning agent (Akyuz’s claim 28; [0017], [0054] & [0055]). Thereby, Akyuz’s high pH composition meets the recited and disclosed structure for a hair conditioner.
With regard to Applicant’s argument that Akyuz’s high pH composition would roughen the hair surface rather than smooth it and works in a manner opposite of a conditioner; Applicant is arguing unclaimed features. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). With regard specific regard to Applicant’s argument that Akyuz’s high pH composition works in a manner opposite of a conditioner, as evidenced by Worner (US 2015/0090285; previously cited) hair conditioning compositions that have a pH from about 7.5 to about 9.5 which comprise water and conditioning agents that are cationic surfactants are known in the art (abstract; [0008]-[0012]; Examples). Worner explains that the mechanism of action for hair conditioning compositions having a high pH is improved 
 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-7, 10 & 11 stand rejected under 35 U.S.C. 103 as being unpatentable over Akyuz (US 2005/0186164) [as evidenced by Shoup (Published: 1966)] and Nguyen (US 2009/0071493).
Claim Interpretation:  As above.
With regard to claims 1, 2, 4-7, 10 & 11, and the elected species, the teachings of Akyuz, as evidenced by Shoup, is described above. In brief, Akyuz teaches inclusion of polyquaternium-6 in a high pH composition ([0054] & [0055]). Akyuz in Example 2 teaches PEG-12 
Akyuz does not teach inclusion of behentrimonium chloride.
In the same field of endeavor, Nguyen teaches compositions and methods for conditioning hair (title). Nguyen teaches polyquaternium-6 and behentrimonium chloride are suitable conditioning agents for inclusion in haircare formulations ([0061] & Nguyen’s claim 14).
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Here, at least rationale (A) may be employed in which it would have been obvious to a person of ordinary skill at the time of filing to have modified the hair treatment composition in the kit by adding behentrimonium chloride to Akyuz’s high pH composition because Akyuz teaches PEG-12 dimethicone and polyquaternium-6 are conditioning agents suitable for inclusion in the composition and behentrimonium chloride, PEG-12 dimethicone, and polyquaternium-6 .

Claim 3 stands rejected under 35 U.S.C. 103 as being unpatentable over Akyuz [as evidenced by Shoup] and Nguyen, as applied to claims 1, 2, 4-7, 10 & 11 above, and further in view of Schulz zur Wiesche (DE 102007039745; Published: 26-Feb-2009).
Claim Interpretation:  As above.
*All references refer to the English language translation.
With regard to claims 1-7, 10 & 11 and the elected species, the teachings of Akyuz [as evidenced by Shoup] and Nguyen are described above. Akyuz teaches the compositions and methods of his invention are to increase the thickness of hair (title & abstract). Akyuz teaches a kit having a hair treatment/low pH composition comprising wheat amino acids, polyquaternium-11 (i.e. cationic polymer/care substance), PEG-12 dimethicone and citric acid (Akyuz’s- [0055], [0057], [0075], [0092]-[0108]; Akyuz’s-claim 26). Nguyen teaches polyquaternium-6, polyquaternium-11 and behentrimonium chloride are all conditioning agents used in haircare.
Neither Akyuz nor Nguyen teach the amino acid is taurine.
In the same field of invention of haircare treatments, Schulz zur Wiesche teaches taurine is a care enhancer used in hair treatment products that thicken hair, improve its combability and stabilizes moisture, which comprise cationic care ingredients including Gafquat ® 755/polyquaternium-11 and alkyltrimethylammonium chlorides (abstract; pg. 3-6, 15, 28, 29 & 31). Schulz zur Wiesche teaches the main task of the invention is revitalize the hair, stimulate energy metabolism in hair follicles, activate hair follicles, promote and enhance hair growth and thickening, treat hair loss and / or the influence keratin synthesis. (pg. 2).
A) may be employed in which it would have been obvious to a person of ordinary skill at the time of filing to have modified the booster composition/low pH composition in the kit by adding taurine as suggested by Schulz zur Wiesche because Akyuz teaches polyquaternium-11 as a conditioning agent suitable for inclusion in the low pH composition and taurine is an enhancer used in compositions comprising cationic care reagents, including polyquaternium-11, to revitalize hair, promote and enhance hair growth and thickening as taught by Schulz zur Wiesche. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to enhance the thickening properties of the low pH composition.

Claims 1-7, 10 & 11 stand rejected under 35 U.S.C. 103 as being unpatentable over Junino (US 5,085,860; previously cited), Mathews (US 4,793,992; Applicant supplied-previously cited) and Cassier (US 2008/0025937; previously cited) as evidenced by Worner (US 2015/0090285; previously cited).
Claim Interpretation:  As above.
With regard to claims 1-7, 10 & 11, and the elected species, Junino teaches a reducing composition for use in a first stage operation for the permanent deformation of hair and an oxidizing composition for use in a fixation stage which comprises hydrogen peroxide (col. 1, ll. 15-25; Example O- col. 17 & 18). Junino teaches the reducing composition is applied to hair and remains on hair for 15 minutes and then is rinsed away (col. 12, ll. 30-60).  The oxidizing composition is applied (i.e. the booster; col. 12, ll. 30-60). Thereby, Junino implicitly teaches a kit because it is a collection of articles separately contained for the use together with the personal use of deforming hair.  Junino in Example O teaches the reducing composition comprises 5 % L-As evidenced by Worner, the art recognized that a “hair conditioning composition comprises a reducing agent” and these reducing agent may be ammonium thiolactate and ammonium thioglycolate (title, [0103]).
However, Junino does not teach the reducing agent/treatment comprise behentrimethyl ammonium chloride or that the oxidizing composition/booster comprise 0.5-40 wt. % taurine.
Mathews teaches the cosmetics industry has used products containing hydrolyzed proteins for conditioning of hair and skin (col. 1, ll. 5-10). Mathews teaches the substantivity of a given hydrolyzed protein fraction to keratinous tissue is enhanced by forming a low molecular weight "charge bridge" between the keratin proteins and the protein ingredients in a hair or skin conditioning composition (col. 3, ll. 1-15). Mathews teaches this enhanced binding is preferably mediated by taurine (col. 3, ll. 1-15). Mathews teaches a composition comprising taurine in the range of from 1 to 5% by weight and an approximately equimolar proportion of hydrolyzed proteins having an average molecular weight in the range of from 500 to 2,000 in a composition having from 80 to 90% water plus alcohol. (col. 4, ll. 55-60).  Mathews teaches it is particularly preferred to employ at least 1 % taurine in the composition for significant enhancement of protein binding to hair to improve its luster and texture (col. 3, ll. 40-50). Mathews warns it becomes prohibitively expensive to employ more than about 10% by weight zwitterion (col. 3, ll. 40-50). Mathews teaches the compositions are preferably water based, containing of from about 
Cassier teaches a composition for permanent hair shaping comprising: (i) N-alkyl-2-mercaptoacetamide of formula (I) or the salt thereof as the reducing agent; (ii) about 0.01% by weight to about 20% by weight at least one cationic surfactant that contains either a quaternary ammonium group or a protonable nitrogen group; and (iii) weight of water; and process for permanent shaping (abstract; [001]). Cassier teaches the permanent hair shaping/reducing composition comprises a further reducing agent which is a cysteine ([0036] & [0039]). Cassier teaches preferred cationic surfactants for use in his composition is behenyl trimethyl ammonium 
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Here, at least rationale (D) may be employed in which it would have been obvious to a person of ordinary skill at the time of filing to use of the known technique of adding behenyl trimethylammonium chloride to Junino’s reducing composition [yielding a hair treatment composition which is a conditioner] as suggested by Cassier and adding at least 1% to about 10% taurine to Junino’s oxidizing composition [yielding booster composition comprising at least 1% to about 10% taurine, 0.5 % citric acid, and water] as suggested by Mathews to improve Junino’s permanent waving compositions and methods. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order have hair that is less dried out looking, with improved curl uniformity of the curls and durability.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Response to Arguments
With regard to the rejection of the claims under 35 USC 103(a) over Akyuz [as evidenced by Shoup] and Nguyen, and further in view of Schulz zur Wiesche, Applicant reiterates the argument that Akyuz does not teach or suggest a conditioner, the content of Exhibits A and B, and the allegation that Akyuz’s composition works in a manner opposite of a conditioner (reply, pg. 9).
These arguments are not persuasive for the reasons presented above under the rejection of the claims under 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated by Akyuz as evidenced by Shoup.

Applicant reiterates arguments from previous Applicant responses that Junino’s reducing composition has been misinterpreted as a conditioner and that the ordinary skilled artisan would not recognize the reducing composition as a conditioner because Applicant’s specification discusses straightening and curling compositions as chemical processes which damage hair (reply, pg. 9 & 10).  Applicant reiterates the argument that “when properly interpreting the term "conditioner" in view of the specification and the exhibits discussed above, a skilled artisan would readily understand that Junino's reducing compositions are not conditioners, regardless of evidentiary reference, Worner, individually (reply, pg. 7 & 8).  
This is not persuasive. Junino in Example P teaches the reducing composition (i.e. hair treatment composition) comprises cetyl trimethyl ammonium chloride (i.e. a conditioner/hair treatment; col. 18). Junino teaches the reducing composition may also contain various components including protein hydrolyzates and quaternary ammonium derivatives of lanolin and cationic surfactants (i.e. a condition/hair treatment; col. 3, ll. 60-65; col. 4, ll. 1-5). Evidentiary reference Worner is used to show the art recognized that hair conditioning compositions may comprise reducing agents (title, [0103]). Worner discloses that inclusion of reducing agents in conditioners results in more intensive conditioning because the conditioning ingredients are better able to penetrate hair. It is noted Applicant has not structurally defined the hair treatment composition in terms of reagents or their amounts in claim 1. Thereby, Applicant is arguing unclaimed features. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Notably, the hair treatment composition is only defined in the claim set in terms of the reagents at claim 11 which merely recites “the conditioner comprises one or more cationic surfactants.” The amount of the one or more cationic surfactants is not even recited by the instant claims. Thereby, Junino teaches and exemplifies in Example P that the reducing composition (i.e. hair treatment) comprises cetyl trimethyl ammonium chloride (i.e. a conditioner/hair treatment; col. 18). Applicant’s specification explicitly teaches cetyl trimethyl ammonium chloride as suitable for the hair treatment composition (specification-pg. 22). 

Conclusion
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866.  The examiner can normally be reached on 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORI K MATTISON/            Examiner, Art Unit 1619        

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619